DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-23 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent to Suzuki 7,261,472US.
In terms of claim 18 Suzuki teaches A behind-the-wall optical connector (Figure 4a), comprising: an outer housing (Figure 3c: 19) having a first, front end and a second, back end spaced apart along a longitudinal axis (19), the outer housing comprising a first housing sidewall and a second housing sidewall extending along the longitudinal axis (See Figure 3c: sidewalls of 19), the outer housing further comprising an upper wall and an opposite lower wall extending along the longitudinal axis and extending widthwise from the first housing sidewall to the second housing sidewall (See Figure 3c: top and bottom wall); an optical fiber ferrule in the outer housing (Figure 4a); a ferrule spring (Figure 2: 4) disposed rearward of the optical fiber ferrule (Figure 2: 3) for urging the optical fiber ferrule forward in the outer housing; wherein the outer housing further comprises a first recess (Figure 4a: see opening  at 23) formed in the upper wall and a second recess formed in the lower wall (See opening at 15), the first recess and the second recess being at generally the same location along the longitudinal axis between the first, front end and the second, back end, the first recess and the second recess configured to receive opposing adapter latch hooks of a mating adapter (Figure 4a); wherein the outer housing further comprises a depressible adapter latch (23) on the upper wall, the adapter latch configured to latch with a latch recess of the mating adapter to releasably retain the adapter latch in the mating adapter (Figure 4a).
As for claim 19, Suzuki teaches the device of claim 18, wherein the depressible adapter latch is spaced apart from the first recess rearward along the longitudinal axis (see 23 shown in Figure 4a).
As for claim 20, Suzuki teaches the device of claim 18, wherein the first and second recesses (at 23 and 15) are configured to displace the opposing adapter latch hooks (23 and 15 wherein the flat portions that is angled away from the arms forms a hook like structure to keep the connector engage; see also Figure 19: 255a) of the mating 3 of 10 CORE/3514234.024601/172822712.1SN10300US01 adapter out of the first and second recesses when the depressible adapter latch (arm of 15 and 23) is depressed and the behind-the-wall connector is pulled rearward from the mating adapter (when arm of 15 and 23 is pushed wherein the slanted and flat portion are receded into the recess the connector can be pulled out housing 19).
As for claim 21, Suzuki teaches the device of claim 20, wherein the each of the first and second recesses comprises a front end defined by a surface of the respective one of the upper and lower walls that is angled to slope inward height wise as the surface extends rearward longitudinally (See Figure 19 and Figure 4a).
As for claim 22, Suzuki teaches the device of claim 18, wherein the outer housing further comprises an alignment key opposite the depressible adapter latch to ensure the behind- the-wall connector is inserted into the adapter port in the correct polarity orientation (the recess at 270 acts as an alignment key for the connector which contains latches 23 and 15)
As for claim 23, Suzuki teaches the device of claim 22, wherein the alignment key (channel 270) is spaced apart from the second recess rearward along the longitudinal axis (Figure 4a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Suzuki 7,261472US in view of the US Patent Application Publication to Lee 2013/0163934US.
Regarding for claim 24, Suzuki teaches the device of claim 18, wherein the behind-the-wall optical connector is configured to hold a plurality of optical fibers such that the optical fibers are spaced apart in a single-file row extending height wise.
Suzuki does not teach wherein the connector is capable of holding a plurality of fibers.
Lee teaches a connector that is capable of holding two fibers for duplex configurations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the connector size to be able house multiple ferrules and optical fibers in order to scale up the connector connections for larger scale applications.

Claims 11-14 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Suzuki 7,261472US in view of the US Patent Application Publication to Lee 2013/0163934US and further in view US Patent Application Publication to Bauco 2018/0172942US.

In terms of claims 11 and 25-30, Suzuki teaches A behind-the-wall optical connector (the connector of Suzuki Figure 3 is capable of function as a behind the wall connector), comprising: an outer housing (Figure 3c: 19) having a first front end and a second back end (Figure 3c); the outer housing (19) comprising a first housing sidewall and a second housing side wall (left and right wall of 19); a first fiber ferrule in the outer housing comprising a flange (see notches that protrude from window area such as 39 or sidewalls of 2); first spring disposed rearward of the first optical fiber ferrule (See Figure 8) for urging the first optical fiber ferrule forward in the outer housing having a front and back end (See Figure 8); a spring retainer formed within the outer housing see Figure 4a form by cylindrical portion of 1 as shown in Figure 7a) and configured to form  a stop for back ends of the first ferrule spring such that the first ferrule spring can be compressed between the first ferrule and the spring retainer (See Figure 7a); wherein the outer housing further comprises an upper wall and an opposite lower wall extending from the first, front end to the second, back end, the upper wall and the lower wall extending widthwise from the first housing sidewall to the second housing sidewall (Figure 4a); wherein the outer housing further comprises a first recess formed in the upper wall and a second recess formed in the lower wall (at 23 and 15), the first recess and the second recess configured to receive opposing adapter latch hooks of a mating adapter (Figure 4a); wherein the upper wall further comprises a depressible adapter latch (23) rearward of the first recess, the depressible adapter latch configured to releasably retain the behind-the-wall connector in the mating adapter (Figure 4a); wherein the first and second recesses are configured to displace the opposing adapter latch hooks of the mating 4 of 10 CORE/3514234.024601/172822712.1SN10300US01 adapter out of the first and second recesses when the depressible adapter latch is depressed and the behind-the-wall connector is pulled rearward from the mating adapter (Figure 4a: when the 23 and 15 are depress the connector can be removed in rearward direction); wherein the each of the first and second recesses (at 23 and 15) comprises a front end defined by a surface of the respective one of the upper and lower walls that is angled to slope inward heightwise as the surface extends rearward longitudinally (See Figure 4a wherein the recess in indented inward at 90 degrees); wherein the lower wall comprises an alignment key rearward of the second recess (channel 270 acts as alignment key hole for the connector).
Suzuki does not teach an integrated backbody is formed within the outer housing wherein the outer housing contain a first and second ferrule in the outer housing each of the first and second optical fiber ferrules comprising a flange, wherein first and second ferrule springs disposed reward of the first and second optical fiber ferrules for urging first and second optical fiber ferrules forward in the outer housing, each of the first and second ferrule springs having afront end and back end; a spring retainer formed within the outer housing and configured to form a stop for the back ends of the first and second ferrule springs such that the first and second ferule springs can be compressed between the first and second optical fiber ferrules and the spring retainer.
Lee does teach an integrated backbody (132) is formed within the outer housing (1) wherein the outer housing contain a first and second ferrule in the outer housing each of the first and second optical fiber ferrules comprising a flange, wherein first and second ferrule springs disposed reward of the first and second optical fiber ferrules for urging first and second optical fiber ferrules forward in the outer housing, each of the first and second ferrule springs having afront end and back end; a spring retainer formed within the outer housing and configured to form a stop for the back ends of the first and second ferrule springs (See Figure 3: 221 forms a back stop for spring 26) such that the first and second ferule springs can be compressed between the first and second optical fiber ferrules and the spring retainer (See Figure 3a). Lee further teaches the outer housing (1) is capable of housing two ferrules having two springs and two spring retainers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Suzuki outer housing to contain a backbody latching mechanism to couple to the opening of the sidewalls 22 wherein the housing contains 2 ferrules, 2 springs, and 2 spring retainers. This modification would increase the mechanical coupling strength to the outer housing and the clip. The modification having two ferrules, 2 springs, and 2 springs retainer within the outer housing allows the connector to be scaled up to be a duplex connector to support more than one connection. This will result in a connector having a denser fiber coupling setup thus saving much needed space.
Suzuki and Lee do not teach further comprises  wherein the outer housing further comprises opposing flexible side tabs formed as part of  the first housing sidewall and the second housing sidewall, the opposing flexible side tabs being configured to secure the flanges of the first and second optical fiber ferrules to  prevent the first and second ferrule springs from displacing the first and second optical fiber ferrules forwardly out of the outer housing, wherein the flexible side.
 Bauco does teaches wherein the outer housing (Figure 5a: 502b) further comprises opposing flexible side tabs (Figure 5b: 562b) formed as part of  the first housing sidewall and the second housing sidewall (Figure 5b), the opposing flexible side tabs being configured to secure the flanges (at location of 568A) of the first and second optical fiber ferrules to  prevent the first and second ferrule springs from displacing the first and second optical fiber ferrules forwardly out of the outer housing, wherein the flexible side (See Figure 8a wherein surfaces such as side wall of 700 at 722  as shown in Figure 8c). It would have been obvious to one of ordinary skill in art to modify the housing connector of Suzuki / Lee to have flexible arms that will couple with flanges of the ferrule housing in order to remove the optical incoming fiber and trouble shoot the fiber stub or fiber cable. These modular components allow an installer to inspect the quality of the incoming fiber to the connector and ensure the cable is functional or not damage during assembly.
.
As for claim 12, Suzuki / Lee / Bauco teach the device of claim 11, wherein Suzuki teaches wherein the outer housing (19) further comprises an external adapter latch (25), the external adapter latch is used to release the connector from an adapter port (Figure 3c).
As for claim 13, Suzuki / Lee / Bauco teach the device of claim 11. Suzuki / Lee/ Bauco does not teach wherein the ferrule is a LC ferrule. The examiner takes official notice as to wherein the ferrule is an LC ferrule. LC ferrule are commonly use in the optical ferrule art to ensure the ferrule is compatible with a widely use standard connection structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ferrule of Suzuki to be an LC connector type ferrule to ensure the ferrule is compatible with a widely used coupling structure known in the industry.

As for claim 14, Suzuki / Lee / Bauco teach the device of claim 11, wherein Suzuki teaches the outer housing (19) further comprises an alignment opposite the external adapter latch to ensure the behind-the-wall connector is inserted into the adapter port in the correct polarity orientation (See Figure 7a and 7b: left side contains various corresponding alignment to allow the ferrule 3 to be couple with a corresponding ferrule).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. In this instant the applicant have added new claim 18 which the applicant claims the prior art of Suzuki does not teach “wherein the outer housing further comprises a first recess formed in the upper wall and a second recess formed in the lower wall, the first recess and the second recess being at generally the same location along the longitudinal axis between the first, front end and the second, back end, the first recess and the second recess configured to receive opposing adapter latch hooks of a mating adapter; wherein the outer housing further comprises a depressible adapter latch on the upper wall, the adapter latch configured to latch with a latch recess of the mating adapter to releasably retain the adapter latch in the mating adapter”.
The examiner respectfully disagree because as shown in Figure 4a, Suzuki does teach “wherein the outer housing (Figure 4a: 19) further comprises a first recess formed in the upper wall and a second recess formed in the lower wall (See Figure 4a the recess wherein latch 23 and 15 are located), the first recess and the second recess being at generally the same location along the longitudinal axis between the first, front end and the second, back end, the first recess and the second recess configured to receive opposing adapter latch hooks (the latches 23 and 15 contain slanted portion and flat a portion which in combination forms a hook structure) of a mating adapter; wherein the outer housing further comprises a depressible adapter latch on the upper wall, the adapter latch configured to latch with a latch recess of the mating adapter to releasably retain the adapter latch in the mating adapter (See Figure 4a)”
Lastly newly amended claim 11 have been rejected in view of newly cited prior art to Bauco which teaches flexible arms that latches onto flanges as detailed above in rejection of claim 11.
This action is therefore made FINAL for the reason(s) cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874

/SUNG H PAK/Primary Examiner, Art Unit 2874